Citation Nr: 0311333	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-01 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as secondary to exposure to ionizing 
radiation in service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for chronic lymphocytic 
leukemia (CCL), claimed as secondary to exposure to ionizing 
radiation in service.  The veteran subsequently perfected an 
appeal regarding that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
February 2002.


REMAND

The veteran is seeking entitlement to service connection for 
CCL.  He essentially contends that this disease developed as 
a result of exposure to ionizing radiation when he 
participated in atmospheric nuclear weapons testing 
(Operation UPSHOT-KNOTHOLE) while assigned to the 11th 
Bombing Wing in March 1953.  He has also reported that he 
served as an A(atomic), B(biological), C(chemical) instructor 
for two years in the Air Force, and that he wore a dosimeter 
almost daily during that period.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2002).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after service was otherwise incurred during active 
service, including as a result of exposure to radiation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  Dosage exposure data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311.  

If it is determined that a veteran was exposed to ionizing 
radiation in service, and that the veteran subsequently 
developed a radiogenic disease within the requisite time 
period, the case will be referred to the Under Secretary for 
Benefits for an opinion as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  38 C.F.R. 
§ 3.311(b)(1)(ii).  

If a claim is based upon a disease other than those 
specifically listed in paragraph (b)(2) of section 3.311, VA 
shall nevertheless consider the claim under the provisions of 
that section, provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

In this case, information obtained from the Defense Threat 
Reduction Agency establishes that the veteran was exposed to 
a slight amount of ionizing radiation in service.  The 
veteran has also submitted a competent medical opinion 
suggesting that exposure to ionizing radiation cannot be 
ruled out as a cause of his CCL.  Therefore, even though CCL 
is specifically excluded from the list of diseases considered 
to be presumptively related to exposure to ionizing 
radiation, the claim must be developed pursuant to the 
provisions of 38 C.F.R. § 3.311.  Accordingly, the Board 
concludes that a remand of this case is warranted so that the 
veteran's claim can be referred to the Under Secretary for 
Benefits for an opinion as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.

The Board recognizes that published regulations, effective 
February 22, 2002, permit the Board to obtain evidence and 
cure procedural defects without remanding a case to the RO.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (now codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304) (2002).  
However, these regulations were not intended to preclude a 
remand in all circumstances.  See Chairman's Memorandum No. 
01-02-01 (Jan. 29, 2002), para. 9(c)(2), noting that 
radiation case evaluation under section 3.311 must be 
accomplished at the VARO level.  Moreover, recent judicial 
authority from the U.S. Court of Appeals for the Federal 
Circuit, Disabled American Veterans v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir., 
May 1, 2003), holds that 38 C.F.R. § 19.9(a)(2) is invalid 
due to the the Board's status as "primarily an appellate 
tribunal," because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit explained that this is contrary to the requirement of 
38 U.S.C.A. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal by the Secretary," and that, 
under such a procedure, "the veteran is not effectively able 
to object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

Accordingly, this case is remanded to the RO for the 
following action

1.  The RO should contact the veteran and 
ask that he provide a list of the names 
and addresses of all doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him for his CCL since 
March 2001.  The veteran should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
The RO should obtain the records from 
each health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained, the RO 
should advise the veteran of the records 
that it was unable to obtain, including 
what efforts were made to obtain them.  
The veteran should also be advised that 
VA will proceed to decide his appeal 
without these records unless he is able 
to submit them. 

2.  The veteran's claim should then be 
referred to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1), for an opinion 
as to whether sound scientific medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
veteran's disease resulted from radiation 
exposure during service.

3.  The RO is free to undertake any 
additional development deemed necessary 
in order to comply with the assistance 
and notification requirements of the 
VCAA.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for CCL.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

